Case 2:20-cv-04437-SB-PLA Document 75 Filed 03/05/21 Page 1 of 3 Page ID #:368
Case 2:20-cv-04437-SB-PLA Document 75 Filed 03/05/21 Page 2 of 3 Page ID #:369




       The Court continues the pretrial and trial dates set forth in the Case
Management Order (Dkt. No. 63), as detailed in the table below. A more complete
description of these deadlines is contained in the Order Setting Scheduling
Conference. The deadlines below will not be continued absent a timely showing of
good cause. Good cause requires a specific, detailed, and non-conclusory showing
of diligence, describing: (i) all relevant work previously done (including when
each item was completed), (ii) all relevant work that remains to be done, (iii) why
the remaining work could not previously have been done (including efforts made
to complete each remaining item), and (iv) why the amount of time requested is
needed to complete the remaining work. A desire to engage is settlement
discussions generally does not constitute good cause.

  Trial ☒ Court ☐ Jury             (Mon., 8:30 a.m.)          10/25/21
  Pretrial Conference            (Fri., 11:00 a.m.)
  (including hearing on motions in limine)                     10/1/21

  Motion to Amend Pleadings/Add Parties                         5/7/21
  (Hearing Deadline)
  Discovery Deadline – Nonexpert                               5/28/21

  Discovery Deadline – Expert                                  6/25/21
    Initial Expert Disclosure                                  5/10/21
    Rebuttal Expert Disclosure                                 5/24/21
  Discovery Motion Hearing Deadline                            6/25/21

  Non-Discovery Motion Hearing Deadline                         7/9/21
  Settlement Conference Deadline
                                                               7/16/21
  ☐ 1. Mag. J. ☒ 2. Panel ☐ 3. Private
  Post-Settlement Status Conf. (Fri., 8:30 a.m.):              7/30/21
  Status Report Due (3 court days before):                     7/27/21
  Trial Filings (First Set) Deadline                           7/30/21

  Trial Filings (Second Set) Deadline                          9/13/21

          IT IS SO ORDERED.
                                                                         0/02

 CV-90 (12/02)              CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                             2
Case 2:20-cv-04437-SB-PLA Document 75 Filed 03/05/21 Page 3 of 3 Page ID #:370




 CV-90 (12/02)          CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                         3
